Case 1:20-cv-00854-LL Document1 Filed 01/31/20 Page 1 of 3

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

 

ASPEN AMERICA INSURANCE COMPANY

a/s/o AMK HOLDINGS LLC
INDEX NO:

Plaintiffs,

v.
COMPLAINT AND JURY DEMAND

ROBERT BARRY AND WINEBOW IMPORTS
INC. and WINEBOW, INC.

Defendants.

 

 

 

Plaintiff, complaining of the Defendants, says:
JURISDICTION

1. Plaintiff is a Corporation of the State of Texas, with its principal place of business in
the State of New York.

2. Defendant Barry is a citizen of the State of New Jersey with a residence at 19 Butler

Place, Haskell, New Jersey.

3. Defendants Winebow Imports Inc. and Winebow, Inc. (hereinafter referred to as
“‘Winebow’”) are Corporations in the State of Delaware and New Jersey, respectively having their
principal places of business in New Jersey and California, respectively.

4. The amount in controversy exceeds $75,000.00.

5. Accordingly, this Court has jurisdiction pursuant to 28 United States Code

§1332(a)(1).
Case 1:20-cv-00854-LL Document1 Filed 01/31/20 Page 2 of 3

GENERAL ALLEGATIONS

6. On or about August 30, 2018, the Defendant Barry was an employee of defendants,
Winebow and the driver of a truck leased by Winebow when it struck a historic metal sidewalk
appurtenant and adjacent to the property of AMK Holdings, LLC at 42 Walker Street, New
York, New York, causing great damage to same and related interior damage to the structure.

7. The plaintiff was the insurer of AMK Holdings, LLC, and, having been presented
with an insurance claim, has paid monies in excess of $75,000.00 to AMK Holdings, LLC.

8. By virtue of its payment to AMK Holdings, LLC, plaintiff is subrogated to all rights
of AMK Holdings, LLC against the Defendants.

COUNT I

9. Plaintiff repeats each and every allegation of the General Allegations as though fully
set forth at length herein.

10. Defendant Barry was careless and negligent in his operation of the vehicle., such that
the damages incurred by the plaintiff's subrogor were a direct result thereof.

WHEREFORE, Plaintiff seeks judgment against the Defendant, Robert Barry, for all
damages incurred, together with interest, costs of suit, attorney’s fees and such other relief as this
Court may find just and appropriate.

COUNT If

11. Plaintiff repeats each and every allegation of the General Allegations and Count One
as though fully set forth at length herein.

12. Pursuant to the doctrine of respondeat superior, defendants Winebow are vicariously

liable for the acts of the Defendant Barry and plaintiff is entitled to recover from those

defendants.
Case 1:20-cv-00854-LL Document1 Filed 01/31/20 Page 3 of 3

WHEREFORE, Plaintiff seeks judgment against the Defendants Winebow for all
damages incurred, together with interest, costs of suit, attorney’s fees and such other relief as this

Court may find just and appropriate.

DESIGNATION OF TRIAL COUNSEL
Pursuant to the provisions of Rule 4:25-4, Stanley W. Kallmann, Esq., is hereby

designated as trial counsel in this action.
JURY DEMAND

Plaintiffs hereby requests a jury trial on all questions of fact raised by its Complaint.

GENNET, KALLMANN, ANTIN,
SWEETMAN & NICHOLS, P.C.

Pear

riley W. Kallmann, Esq.
Attorney I.D. No.: 241671967
skallmann@gkasn-law.com
Attorney for Plaintiffs

Dated: January 31, 2020 By:

 
